      Case 1:20-cv-00163-DLC Document 69 Filed 11/13/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SECURITIES AND EXCHANGE COMMISSION,     :
                                         :
                          Plaintiff,     :            20cv163 (DLC)
                -v-                      :
                                         :                 ORDER
 DONALD G. BLAKSTAD, ENERGY SOURCES      :
 INTERNATIONAL CORPORATION, and XACT     :
 HOLDINGS CORPORATION,                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X
 --------------------------------------- X
                                         :
 ERIC AMOS,                              :
                                         :
                          Interpleader :
                          Plaintiff,     :
                -v-                      :
                                         :
 DONALD G. BLAKSTAD, ENERGY SOURCES      :
 INTERNATIONAL CORPORATION, and XACT     :
 HOLDINGS CORPORATION,                   :
                                         :
                          Interpleader :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On September 8, 2020, intervenor Eric Amos requested an

order allowing him to deposit $750,000 (the “Funds”) in the

Court’s registry pursuant to Rule 22 and 28 U.S.C. § 1335.

Defendant Donald Blakstad opposed the request on October 9.

Plaintiff the Securities and Exchange Commission (“SEC”) filed
      Case 1:20-cv-00163-DLC Document 69 Filed 11/13/20 Page 2 of 4



an answer in support of Amos’s petition on October 16.          On the

same day, Amos filed a reply in further support of his request.

     Amos seeks to return the Funds pursuant to a redemption

provision set forth in a March 2019 stock purchase/option

agreement (the “Purchase Agreement”) with Blakstad’s company,

Xact Holdings Corporation (“Xact Holdings”).        Under the Purchase

Agreement, Xact Holdings purchased 15% of the shares in XACT

Technologies, Ltd. in exchange for the Funds.        Under the

Purchase Agreement, Xact Holdings would purchase the remainder

of XACT Technologies, Ltd. at two call options.        Pursuant to a

redemption provision,

     [i]f for any reason [Xact Holdings] declines and fails
     to exercise the First Call Option and pay [Amos] its
     exercise price of $4,250,000, [Amos] shall then have
     the option to retain the $750,000 initial payment with
     [Xact Holdings] continuing to own 15% of [X-ACT
     Technologies, Ltd.], or to return the $750,000 payment
     without interest to [Xact Holdings] resulting in
     [Amos] again owning 100% of [X-ACT Technologies, Ltd.]
     with [Xact Holdings] having no further ownership
     interest in [X-ACT Technologies, Ltd.].

     It is undisputed that Xact Holdings did not exercise the

First Call Option.   Amos seeks through this interpleader action

to vindicate his contractual right to return the Funds to

Blakstad and regain full control of XACT Technologies, Ltd.

After learning of the Government’s enforcement actions against

Blakstad, however, Amos represents that he was unsure of whether




                                    2
      Case 1:20-cv-00163-DLC Document 69 Filed 11/13/20 Page 3 of 4



he could return the Funds to Blakstad or whether the Funds would

have to be turned over the SEC at the conclusion of this action.

     The SEC filed suit against Blakstad on January 8, 2020 (the

“underlying action”).    In the underlying action, the SEC alleges

that Blakstad violated federal securities laws when he solicited

investments in three companies, but used a majority of those

investor proceeds for personal expenses and to fund other

illicit securities trading.     The SEC now seeks an order allowing

Amos to deposit the Funds in the Court’s registry so that they

may be used to satisfy any disgorgement award in the underlying

action and be returned to investors it says Blakstad defrauded. 1

     Blakstad disclaims an interest in the Funds and seeks

instead to retain his 15% stake in XACT Technologies, Ltd.

Blakstad raises several objections to an order granting Amos’s

interpleader request.    He asserts that this Court is without

jurisdiction to proceed under Rule 22, Fed. R. Civ. P.; that

venue is inappropriate; that Amos is not an innocent or

disinterested stakeholder; that this interpleader action is

untimely; that Amos has failed to join indispensable parties;


1 On March 13, the United States Attorney’s Office for the
Southern District of New York requested to intervene in this
action and for a stay in light of a parallel criminal proceeding
concerning. See United States v. Donald Blakstad, 19CR486-ER
(S.D.N.Y.). The criminal action is scheduled to proceed to
trial on June 21, 2021. This civil action was stayed on March
18. The stay was lifted for the limited purpose of this
interpleader action on September 3.

                                    3
         Case 1:20-cv-00163-DLC Document 69 Filed 11/13/20 Page 4 of 4



and that Amos is not entitled to exercise the redemption

provision because Amos breached the Purchase Agreement.             Neither

the SEC nor Amos address the jurisdictional issue.            Accordingly,

it is hereby

     ORDERED that the SEC and any other party who wishes to be

heard regarding jurisdiction shall, by December 3, 2020, address

whether jurisdiction exists for this interpleader action under

either Rule 22 or 28 U.S.C. § 1335.

     SO ORDERED:

Dated:       New York, New York
             November 13, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       4
